              Case 1:19-cv-09316-AJN-OTW Document 73 Filed 10/29/20 Page 1 of 1

                                                                  Jackson Lewis P.C.
                                                                  666 Third Avenue
                                                                  New York NY 10017-4030
                                                                  (212) 545-4020 Direct
                                                                  (212) 972-3213 Fax
                                                                  jacksonlewis.com




Via ECF

                                                   MEMO ENDORSED
October 29, 2020

Honorable Ona T. Wang, U.S.M.J.
United States District Court, S.D.N.Y
500 Pearl Street
New York, New York 10007

Re:       Perez v. Sixth Avenue Restaurant Management LLC d/b/a L’Amico, et al.
          Case No. 19-cv-09316 (AJN)(OTW)

Dear Magistrate Judge Wang,

We represent Defendants in this case and write jointly with Plaintiff. We are pleased to report the Parties
have agreed to a settlement of this case in principle. The Parties request 30 days to finalize written settlement
agreement terms and to submit a Fair Labor Standards Act settlement for Court approval. The Parties also
request that all interim deadlines be held in abeyance sine die, including the deadline for Defendants to file
opposition to Plaintiff’s motion for conditional certification (DKT 66), which is currently due to be filed by
November 13, 2020.
                                                    Application granted. Parties to submit settlement materials by
We thank the Court for its consideration.           December 1, 2020. All interim deadlines held in abeyance sine
                                                    die.
Respectfully submitted,
                                                  The Clerk of Court is directed to close ECF 72 and
                                                  administratively close ECF 66 as moot.
S/Douglas J. Klein
                                                  SO ORDERED.
Douglas J. Klein
212-545-4020 Direct
Douglas.Klein@jacksonlewis.com                    _______________
Jackson Lewis P.C.                                Ona T. Wang Oct. 29, 2020
                                                  U.S.M.J.
CC:       Honorable Alison J. Nathan, U.S.D.J.
          All counsel of record (via ECF)
